ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                              )
                                           )
Innovation Associates, Inc.                )      ASBCA Nos. 59861, 60090, 60091, 60092
                                           )                 60093,60094,60095,60096
                                           )                 60097,60098,60296,60395
                                           )                 60396
                                           )
Under Contract No. N62645-12-D-5044        )

APPEARANCES FOR THE APPELLANT:                    Johana A. Reed, Esq.
                                                   McMahon, Welch and Learned, PLLC
                                                   Reston, VA

                                                  Stuart B. Nibley, Esq.
                                                  Amy M. Conant, Esq.
                                                   K&L Gates
                                                   Washington, DC

APPEARANCES FOR THE GOVERNMENT:                   Craig D. Jensen, Esq.
                                                   Navy Chief Trial Attorney
                                                  Russell A. Shultis, Esq.
                                                   Trial Attorney

                               ORDER OF DISMISSAL

      The dispute has been settled. The appeals are dismissed with prejudice.

      Dated: August 15, 2018




                                                Adminis ative Judge
                                                Armed Services Board
                                                of Contract Appeals
      I certify that the foregoing is a true copy of the Order of Dismissal of the Armed Services
Board of Contract Appeals in ASBCA Nos. 59861, 60090, 60091, 60092, 60093, 60094, 60095,
60096, 60097, 60098, 60296, 60395, 60396, Appeals of Innovation Associates, Inc., rendered in
conformance with the Board's Charter.

      Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals




                                             2